 526DECISIONS OF NATIONAL LABOR RELATIONS BOARDDrives,IncorporatedandDistrictNo.102,InternationalAssociationofMachinistsandAerospaceWorkers,AFL-CIO. Cases 38-CA-255and 38-CA-305November 7, 1969SUPPLEMENTAL DECISION ANDORDERBY MEMBERS BROWN,JENKINS, AND ZAGORIAOn July 3, 1968, the National Labor RelationsBoard issued its Decision and Order (172 NLRBNo. 101) in the above-entitled proceeding, adoptingwithmodifications, the findings, conclusions, andrecommendations of the Trial Examiner. In thatDecision, the Board found that Respondent violatedSection 8(a)(1), (2), (3), and (5) of the NationalLabor Relations Act, as amended, and entered abargaining order in favor of the Union.Subsequent to the issuance of the Board'sDecision, the United States Supreme Court issueditsdecision inN.L R.B. v. Gissel Packing Company,395 U.S. 575, in which the Court laid down certainguidelinesrelativetotheproprietyof findingviolations of Section 8(a)(5) and the issuance ofbargaining orders for remedying such violations. Inview of the Supreme Court decision, the Board,acting on its own motion, decided to reexamine theDecision and Order herein.Accordingly,onAugust 11, 1969, the Boardnotified all the nartles that it was reconsidering the8(a)(5) finding and the bargaining order issued inthese cases and advised the parties that they couldsubmit statements of position with respect to suchissues.Thereafter, theGeneralCounsel filed aStatement of Position.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connection with these cases to athree-member panel.The Board having reexamined the Decision andOrder herein, as well as the entire record includingtheGeneralCounsel'sStatementofPosition,adheres to the original Decision and Order herein.We agree with the Trial Examiner thatRespondent's refusal to recognize the Union violatedSection 8(a)(5), and that an order to bargain isappropriate. In doing so, we find that Respondent'sextensive unfair labor practices so diminished thepossibility of ensuring a fair election that employeefree choice is more effectively ascertained by the useof signed authorization cards than by an election.Further, in the circumstances of this case, whereRespondent's unfair labor practices are of suchpervasive character, an order to bargain would be anessential part of any remedial order, even absent an8(a)(5) violation.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelationsBoard hereby orders that Respondent,Drives, Incorporated, Fulton, Illinois, its officers,agents, successors, and assigns, shall take the actionset forth in the original Decision and Order herein.179 NLRB No. 88